PER CURIAM
In this dissolution of marriage proceeding, we agree with wife that she is entitled to a larger judgment to compensate for the trial court’s award of the family farm and residence to husband. On de novo review, we conclude that husband should pay wife $17,500 as her share of the parties’ post-marriage equity in that property. Accordingly, paragraph IX of the judgment is modified. The judgment is affirmed in all other respects.
On appeal, paragraph IX of the judgment modified to provide judgment to wife for $17,500; affirmed as modified; affirmed on cross-appeal. Costs to wife.